CATINNA, Commissioner.
Jerry Don Cornwell was convicted in the McCracken Circuit Court of storehouse *735breaking. His punishment was fixed by a jury at imprisonment for five years. He seeks reversal of his conviction, alleging that there was not sufficient evidence of his guilt to take the case to the jury.
In the early morning of February 13, 1972, a police officer on patrol duty noticed that the door of a building housing Yopp Seed Company had been broken down. He saw a car across the street from the store with its lights on. As he started to check the car, it began to move and passed him going down the street. He noted that it was being operated by Corn-well with Elmer Wiley as a passenger. The officer made a U-turn, called for assistance over the radio, and proceeded to pursue the fleeing automobile. The car pulled into a parking lot just as help arrived, and two men jumped out of the car and ran. Wiley was captured by the pursuing officer, while another officer captured Cornwell. Upon searching Cornwell, the officer found two pocket knives which were later identified as having been taken from Yopp Seed Company. The price tags were still on the knives, and the employee who had marked the tags identified his writing and the knives as having come from the store. There was also found on the ground where Cornwell was captured a pair of greasy gloves that smelled of country ham. A search of the automobile resulted in a discovery of thirty-one country hams in the trunk, all of which were identified by an employee of Yopp’s. A radio, a television, and ten pairs of gloves in the car were also identified as having been stolen from Yopp’s.
Wiley, in testifying for Cornwell, admitted that he had burglarized Yopp’s store. However, he said that Cornwell was not with him at the time of the robbery. The fact remains that the greasy gloves were found where Cornwell was apprehended, that he had two knives from Yopp’s in his pocket, and he and Wiley fled the store in an automobile being operated by Cornwell.
The evidence was more than ample to submit the question of Cornwell’s guilt to the jury. Stephens v. Commonwealth, Ky., 489 S.W.2d 249 (1972); Bailey v. Commonwealth, Ky., 483 S.W.2d 112 (1972).
The judgment is affirmed.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.